DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:   The word “it” in Line 2 should be replaced with “said component” to alleviate any confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “the second section of the component…has a U 
Claim 5 recites the broad recitation “at least one… recesses”, and the claim also recites “preferably a plurality of recesses” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GM (DE202016001836).  Regarding claim 1, GM teaches a guide device for guiding an adjustment movement of a vehicle seat, comprising a guide rail device (20) and a slide rail device (21) arranged displaceably thereto in a longitudinal adjustment direction of the guide device (see paragraph [0063]), the slide rail (21) device having a first stop element and a second stop element (31, see paragraph [0066]), a one-piece component being arranged between the slide rail device (21) and the guide rail device (see 31  by means of at least one connection element arranged in the first section (32/33 connects into 38/39), wherein the second section of the component (section with 36/37) at a first end forms a first stop element (37) for one of the stop elements of the slide rail device (21 – see Figure 6) and at a second end forms a second stop element (52) for the other of the stop elements of the slide rail device.

Regarding claim 2, GM teaches wherein the component has exactly one mirror symmetry plane which is arranged parallel to the longitudinal direction of the guide device (see Figures 3 and 4 as the left and right side of 31 mirror each other along a longitudinal axis).

Regarding claim 3, GM teaches wherein the component has a homogeneous thickness over its entire length and/or width and/or that the first section of the component as seen in the longitudinal direction is linear and/or that the second section of the component, which is preferably arranged directly adjacent to the first section, has a U shape.


    PNG
    media_image1.png
    370
    571
    media_image1.png
    Greyscale


Regarding claim 4, GM teaches wherein the longitudinal adjustment direction of the guide device is a direction towards the front and/or a direction towards the rear, wherein there is at least a first and at least a second installation state of the component, wherein according to the first installation state with respect to the longitudinal adjustment direction towards the front the first section of the component is arranged in front of the second section, and according to the second installation state with respect to the longitudinal adjustment direction to the front the first section of the component is arranged behind the second section (see Figures 5-10).

Regarding claim 5, GM teaches wherein the component in the first section has at least one recess (34), wherein it (the component) can be connected to at least one fastening element of the guide rail device (20) by means of at least one of the recesses (see Figure 5).

that the component (31) has a homogeneous width in the second section (see Figure 3 – illustrated above).

Regarding claim 8, GM teaches wherein the longitudinal adjustment direction of the guide device can be arranged parallel to a longitudinal direction of the vehicle seat, and that the guide rail device can be firmly connected to a lower part of the vehicle seat and the slide rail device can be firmly connected to an upper part of the vehicle seat (the examiner notes that the “can be” language indicates intended use and does not require the prior art to specifically disclose such a function; however, the GM reference appears to illustrate the capability to satisfy such limitations in Figure 2).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The examiner notes that the prior art does not distinctly disclose the component being spaced apart from a slide rail element of the slide rail device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636